11-96-ag
         Diallo v. Holder
                                                                                        BIA
                                                                                    Pazar, IJ
                                                                               A 096 257 577
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of December, two thousand eleven.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROBERT A. KATZMANN,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _______________________________________
12
13       MAMADOU MOUSTAPHA DIALLO,
14                Petitioner,
15
16                          v.                                  11-96-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23
24       FOR PETITIONER:               Theodore Vialet, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Russell J.E. Verby, Senior
28                                     Litigation Counsel; Katharine E.
29                                     Clark, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
33
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5        Petitioner Mamadou Moustapha Diallo, a native and

 6   citizen of Guinea, seeks review of a December 16, 2010,

 7   decision of the BIA affirming the June 29, 2006, decision of

 8   Immigration Judge (“IJ”) Charles E. Pazar, denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).1     In re

11   Mamadou Moustapha Diallo, No. A096 257 577 (B.I.A. Dec. 16,

12   2010), aff’g No. A096 257 577 (Immig. Ct. Memphis Jun. 29,

13   2006).   We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15        Diallo failed to exhaust before the BIA any specific

16   challenges to the IJ’s adverse credibility determination.

17   In addition to the statutory requirement that petitioners

18   exhaust each category of relief, see 8 U.S.C. § 1252(d)(1),

19   we generally will not consider arguments regarding

20   individual issues that were not exhausted before the BIA.


          1
           Although an IJ in Memphis ruled on Diallo’s asylum,
     withholding of removal, and CAT claims, because Diallo’s
     proceedings concluded in the New York immigration court, venue is
     proper in this Circuit. 8 U.S.C. § 1252(b)(2).

                                    2
 1   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 107

 2   n.1, 122-23 (2d Cir. 2007).   In his brief to this Court,

 3   Diallo takes issue, for the first time, with certain of the

 4   IJ’s specific credibility findings.   Because excusing

 5   Diallo’s failure to exhaust would not serve the purposes of

 6   the exhaustion requirement, i.e., to allow the agency to

 7   correct its own errors and to develop a full evidentiary

 8   record, see United States v. Copeland, 376 F.3d 61, 67 (2d

 9   Cir. 2004), and because the BIA did not have the benefit of

10   any arguments challenging the findings underlying the IJ’s

11   credibility determination, we decline to review Diallo’s

12   challenges to the IJ’s adverse credibility determination,

13   see Lin Zhong, 480 F.3d at 122-23 (reaffirming that this

14   Court “may consider only those issues that formed the basis

15   for [the BIA’s] decision”).   Diallo’s failure to exhaust is

16   fatal to his petition for review as the IJ’s adverse

17   credibility finding was a dispositive basis for denying him

18   asylum, withholding of removal, and CAT relief.   See Paul v.

19   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).   We deny the

20   petition for review on this basis and decline to reach his

21   challenges to the IJ’s nexus determination.

22       We note that even if we were to reach the IJ’s adverse

23   credibility determination, it was supported by substantial

                                   3
 1   evidence given inconsistencies in the record surrounding the

 2   date Diallo received a summons (the event that purportedly

 3   triggered his departure from Guinea), and his account of

 4   whether or not security forces told him that they found arms

 5   in his home, see, e.g., Tu Lin v. Gonzales, 446 F.3d 395,

 6   402-03 (2d Cir. 2006), as well as his failure to corroborate

 7   his claim with evidence of his summons, the destruction of

 8   his home, or his injuries, see Biao Yang v. Gonzales, 496

 9   F.3d 268, 273 (2d Cir. 2007).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DENIED as moot.    Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                     4